DETAILED ACTION
Status of the Claims
Applicant's arguments, filed 07/20/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 07/20/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 5-7, 21, and 29.
Applicants have canceled claims 3-4, 19-20, and 23-25.
Applicants have left claims 2, 8, 11-13, 22, 26-28, 30-32, and 35-37 as originally filed.
Applicants have withdrawn claims 9-10, 14-18, 33-34, and 38-42 in an election without traverse in the reply filed on 04/23/2021.
Claims 1-2, 5-8, 11-13, 21-22, 26-32, and 35-37 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections - Withdrawn and Newly Applied Necessitated by Applicants Amendments
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a 
Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 07/20/2021, with respect to the objections of claims 24 and 25 have been fully considered and are persuasive. Applicants have canceled claims 24 and 25, rendering the objections moot. The objection of claims 24 and 25 has been withdrawn. 
Claim Interpretation – 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an attachment feature configured to engage with an attachment feature of an alignment element” in claims 1, 19, 20, and 21. 
These limitations are being interpreted as follows:
“angled and flexible components (e.g., clip structures) that allow for the health monitoring device to be “snapped” into position …” and “various attachment features including, structural, magnetic, and/or adhesive may be incorporated …” as disclosed in para. [00254] of the specification filed 11/13/2019. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-8, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the at least one transmit component” and "the multiple receive components" in lines 14-16.  There is insufficient antecedent basis for this limitation in 
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/20/2021, with respect to claims 29-30 have been fully considered and are persuasive. Applicants have amended claim 29 to depend from claim 28 instead of claim 21. The 112(b) rejection of claims 29-30 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 07/20/2021, with respect to claims 1-8, 11-13, and 19-20 have been fully considered and are persuasive. Applicants have amended claim 1, as suggested, and have canceled claims 19-20. The 101 rejections of claims 1-8, 11-13, and 19-20 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Gary Ashley Stafford (Pub. No. US 2009/0171182), hereinafter referred to as Stafford, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700).
Regarding Claim 1, Leath discloses a wearable health monitoring device (Fig. 5, element 22 PCB, and Abstract, “non-invasive sensing system”) comprising: 
a radio frequency (RF) front-end (Fig. 5, element 15) including a semiconductor substrate (Fig. 5, element 22, “PCB” and para. [0219], “the VNA circuits could be built into the back of the antennae if we were looking at miniaturizing the system”), at least one transmit antenna configured to transmit radio waves below the skin surface of the person (Fig. 8C, element 2, “transmit antenna”, and para. [0172], “first transmitting antenna for transmitting 
a digital baseband system (Fig. 4, element 21, “data processor”) configured to generate digital data in response to the signals, wherein the digital data is indicative of a health parameter of the person (para. [0217-0218], “the spectra, or spectral file, is subsequently passed to the data processor … data processor also includes appropriate algorithms when applied to the component of interest ultimately allow the person’s blood glucose levels to be determined”); and  
15a communications interface configured to transmit the digital data generated by the digital baseband system from the wearable health monitoring device (para. [0139-0143], “the system may include a communication means for the transmission of any or all measurements or other data … communication means may be a wireless communication means … LE Bluetooth”).

Stafford teaches of an apparatus for mounting a data transmission device to a patient (Abstract), which can include an RF transmitter (para. [0002]). Stafford further teaches of an attachment feature (Fig. 1, element 130, “mount”) mounted to an alignment element configured to be worn on the skin of a patient (Fig. 1, element 110, “adhesive pad”, and para. [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the health monitoring device disclosed by Leath to include an attachment feature and adhesive alignment element to mount the health monitoring device to the skin of a patient. An adhesive pad for mounting the health monitoring device would allow for an easy, fast, and painless removal of the transmitter attached to the skin of the patient (para. [0005]).
	However, modified Leath does not explicitly disclose wherein the at least one transmit component and the at least one transmit antenna comprise at least two transmit components and at least two transmit antennas and wherein the multiple receive components and multiple receive antennas comprises four receive components and four receive antennas.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers, and filters (para. [0031-0032] and Fig. 2A, elements 208 and 
Baheti further teaches that the transmit components and the receiver components are collected with the transmit antennas and a two dimensional array of receive antennas (para. [0031-0032]). Baheti further teaches of the radar sensor having at least two transmit antennas and at least two transmitter front-end circuits (Fig. 2A, elements 214 and 210, and para. [0032]). Baheti further teaches of at least four receive antennas connected to 4 pins of a receiver front-end circuitry (Fig. 2A, elements 214 and 210, and para. [0032]). Baheti further teaches in another embodiment that the receive anntenas can be located on separate sides of the radar circuit (Fig. 2C, elements 214). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of transmitter and receiver antennas and the location of the receiver antennas. Baheti teaches that the number of antennas and placement of the antennas can be changed depending on the particular requirements of the radar system and due to beam forming requirements (para. [0057]). Increasing the number of antennas allows for the system to perform more accurate and precise vital sign measurements (para. [0057]). 

Rajanish teaches a compact millimeter-wave transmitter and receiver using interconnections within a chip (Abstract). Rajanish further teaches in an embodiment that the interconnections 1005 and 1006 can be placed at corners of the chip 101 (Fig. 10 and para. [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the receiver antennas to be in the four corners of the chip. Rajanish teaches that the placement of the atennas allows for the size of the chip to be reduced (para. [0042]). Rajanish allows shows in Fig. 10 that the antenna radiates electromagnetic waves in the direction of the 4 corners due to the placement. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the receiver antennas on the substrate, as an obvious design choice (see MPEP 2144.04, In re Kuhle, 526 F.2d 553, 188 USPQ 7). 
Regarding Claim 8, modified Leath discloses the wearable health monitoring device of claim 1, wherein the health parameter is a blood glucose level (para. [0120], “the system may be used to measure the concentration of glucose within the blood of a human being”).
Regarding Claim 12, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose further comprising means for isolating a signal from a particular location in the 3D space in response 15to receiving the radio 
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam steering when transmitting waves toward fine veins and arteries within the body (para. [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radar sensor disclosed by modified Leath to further implement beam steering. Beam steering would allow for the radar beam to be directed to isolate a particular signal and perform more accurate and precise vital signal measurements (para. [0057]).
Regarding Claim 13, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose further comprising means for isolating a signal from a particular location in the 3D space in response 20to receiving the radio waves on the two-dimensional array of receive antennas by using beamforming to focus a receive beam on a particular vein of the person.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Gary Ashley Stafford (Pub. No. US 2009/0171182), hereinafter referred to as Stafford, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700) as applied to claim 1 above, and further in view of George yong(Pub. No. US 2018/0322351), hereinafter referred to as Shaker.
Regarding Claim 2, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose wherein the at least one 20transmit antenna and the two-dimensional array of receive antennas are configured for radio waves in a frequency range of 122 - 126 GHz.
Shaker teaches a biometric sensor (Fig. 7) with a transmitter to transmit electromagnetic waves and a receiver configured to receive the electromagnetic waves from the transmitter (para. [0065]). Shaker further teaches that the radio waves are in the range of 30 GHz to 300 GHz (para. [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitters .
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Gary Ashley Stafford (Pub. No. US 2009/0171182), hereinafter referred to as Stafford, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700) as applied to claim 1 above, and further in view of Yong et al. (Pub. No. US 2019/0097328), hereinafter referred to as Yong.
Regarding Claim 5, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose wherein the at least two transmit antennas are configured to transmit radio waves at two different polarization orientations and wherein a first set of the four receive antennas is configured to receive radio waves at one of the at least two different polarization orientations and a second set of the 10four receive antennas is configured to receive radio waves at a different one of the at least two different polarization orientations.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital 
However, modified Leath in view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations. 
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in the millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of single-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and para. [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array disclosed by modified Leath to further include different combinations of polarization angles. Adjusting the polarization angle of the 
Regarding Claim 6, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose wherein the at least two transmit antennas are configured to 15transmit radio waves at orthogonal polarization orientations and wherein a first set of the four receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and a second set of the four receive antennas is configured to receive radio waves at the other of the orthogonal polarization orientations.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti also teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of transmitting and receiving antennas disclosed by modified Leath. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used in order to direct the beam towards fine veins or arteries in order to perform more accurate measurements (para. [0057]).

Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in the millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of single-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and para. [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array disclosed by modified Leath to further include different combinations of polarization angles. Adjusting the polarization angle of the transmitting and receiving antennas can be done in response due to polarization mismatch. If the sensor data is outside of a range, the control circuitry may adjust the polarization in order to ensure accurate results (para. [0006] and para. [0067]).
Regarding Claim 7, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose wherein the at least two transmit antennas are configured to transmit radio waves at orthogonal polarization orientations, and wherein a 25first set of the four receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and a second set of the four receive antennas is configured to receive radio waves at the other of the orthogonal polarization orientations.

However, modified Leath in view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations. 
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in the millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of single-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and para. [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Gary Ashley Stafford (Pub. No. US 2009/0171182), hereinafter referred to as Stafford, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700) as applied to claim 1 above, and further in view of Raviv Melamed (Pub. No. US 2017/0238835), hereinafter referred to as Melamed.
Regarding Claim 11, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose further comprising means for transmitting radio waves over a 3D space below the skin surface of a person by transmitting from a first transmit antenna and then from a second 10transmit antenna such that the first transmission does not overlap in time with the second transmission.
Melamed teaches of a portable sensing system including RF sensing functionality including an antenna array with a plurality of receive antennas and transmit antennas (Abstract, para. [0045]) for use in health testing (Fig. 9, element 921). Melamed further teaches that the transmit and receive subsystem can perform transmission and reception with multiple antennas at one time or select one transmit and one receive antenna at a time (para. [0075]). It .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 21-22, 26-32, and 35-37 are allowable over the prior art of record as applied above to at least independent claim 1, and in view of Archibald et al. (Pat. No. US 5,642,733), hereinafter referred to as Archibald.
Archibald teaches a blood pressure locator for locating a blood pressure sensing device over an underlying artery of a patient, including an adhesive base for coupling to the patient (Abstract, Fig. 3). Archibald further teaches of a window to align the adhesive base to the artery (Fig. 3, element 60 and col. 5, line 60 - col. 6, line 17). However, Archibald does not teach or reasonably suggest, an attachment element on the adhesive base to engage with an attachment element of an antenna array in order to align the antenna array with the target blood vessel. Further, Achibald does not teach or reasonably suggest using the locator for blood glucose measurements. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/K.W.K./Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791